BrOyles, J.
It being expressly provided in section 42 (g) of the act creating the municipal court of Atlanta (Acts 1913, p. 169) that bills of exceptions to the Court of Appeals shall be certified by the chief judge of the municipal court, and there being no other provision in the act for the verification of bills of exceptions, a writ of error from the appellate’ division of the municipal court of Atlanta, certified, by any other than the chief judge of that court, fails to confer jurisdiction upon this court, and the writ of error must be dismissed. The rule is so exclusive that the case is not altered although the chief judge could not, or did not as a matter of fact, preside in the trial in the appellate division. Writ of error dismissed.